Title: To Thomas Jefferson from Thomas Butler, 8 March 1804
From: Butler, Thomas
To: Jefferson, Thomas


               
                  Sir 
                  City of WashingtonMarch 8th 1804
               
               Before entering on a subject, to the merits of which I must beg leave to solicit your Excellency’s attention; it will be necessary to state, as a data, that on the 4th. inst., the Honble the Secretary of war, honored me with a conversation in his office respecting my late trial.—After his having expressed much surprise why the commanding general had so long withheld the promulgation of the proceedings, he observed, that as the general must have acted on those in my case before that period, he could not conceive that there was any impropriety in his informing me, that I stood acquitted by the court, of all the charges exhibited by the General, except the first specification, viz, Disobedience to the general order of the 30th of April 1801, regulating the uniform of the hair.—
               Taking for granted, sir, that this is the case; I have reason to suppose from the decision, that the court decided on the letter of the order, without having taken in to view, whether the order itself was of such a nature, and so supported by legal authority, as to render obedience indispensable.—presuming that the court had not taken in to view the latter position; I feel myself impelled by self respect, to appeal to your Excellency, from the decision of the Court, with a hope, that you will be pleased to re-consider the merits of that specification.—
               I feel sensible, Sir, how delicate this subject is, and I, with every military man must intimately feel how unfortunate it is, that any General order should render its discussion indispensable.—Yet I hope and trust, that it never will be conceded, that any citizen entering into the military service of his country, thereby puts himself out of the protection of the laws, that his honor, his conscience, his moral principles, his private and natural rights are no longer under his own guardianship, but surrendered up to whomsoever may be his military superior.—
               With defference, Sir, I have at all times believed, that the power given to every officer by his commission, is the authority of the laws and constitution of his country, vested in him as the legitimate organ, the expression then of the superior officer’s will, whilst confined to subjects over which the laws have given him authority, is the command of the law itself, and must be implicitly and promptly obeyed? But if directed to subjects over which the laws have given him no authority, but which on the contrary the laws and constitution of the united states, have secured as inviolable to every Citizen whether in a civil or military capacity, then I contend, please your excellency, that the order of the 30th of April 1801, being unsupported by legal authority, contains not the essence of a military command. And had the court entered in to an investigation of the legal merits of that order, they could not have held it in any higher point of view, than the expression of will from one individual to an other, which no duty requires him to respect, and no power compels him to obey.—
               I would fondly hope, please your Excellency—that it will not be said, such principles as these are subversive of military subordination; for I flatter myself, that my character as an officer is so well established, as not to admit a doubt of my obedience to the orders of superiors in rank, and at all times to have paid implicit obedience to the laws of my country.—
               Experience, please your Excellency, has taught me to believe, that the proper exercise of legal authority is sufficiently comprehensive for every purpose of Military duty, that the power given to superiors by Law is large enough to embrace every possible case the public service could require.—But if it were not, still the power of a general must be circumscribed by the laws, else the consequence would be, that his will alone would bound his authority, whether it directed the execution of things moral or immoral, treasonable or patriotic, honorable or base.—
               I presume that I am correct, sir, in observing, that it is the indispensable duty of every officer placed over others in command, never to pass those limits, which the laws of good sense, sound policy, morality, religion and of his country must give to all delegated authority.—That the order of the 30th of April 1801, surpassed these limits, never was a question with me, because the proper and constitutional authority of the united states, had made rules and regulations for the government of the army, which I conceived were as imperative to the commanding general, as to the sentinel at his door—These acts as distinctly mark the power of the one, as the duty of the other.—The one becomes criminal if he exceeds his authority; the other when he performs his legal duty should have nothing to fear, but receive the ample protection of the laws of his country.—Has then congress by its acts, given power to any military officer, to compel an inferior in rank to any act of mutilation, to deprive himself of any private or natural right; I think, I may with safety answer no—there are no such acts; there has been no such power delegated; and when any officer, by an order, attempts to legislate on subjects not submitted to his authority, he usurps that authority which the constitution vests in congress alone.—
               I hope your Excellency will pardon any expressions that may appear too strong in this address, and impute them to their true cause, namely, to the feelings of a man smarting under a load of oppression; view him, sir, as ordered by his commanding general from one of the most extreme posts of the united states, to the state of Maryland for trial, upwards of fifteen hundred miles, kept near ten months in a state of suspence, and at an expence too heavy for any officer to bear, and all this in direct violation of the 23rd article of the appendix to the rules and articles of war, as there was many intermediate posts.—Permit me to observe, sir, if a general can assume such authority as this, he has it compleatly in his power to ruin any officer in the army.—
               Let me hope, Sir, that you take in to consideration the merits of the specification before alluded to, and by turning to my defence on that part of the charge, you will see my reasons for not conforming to that order, without troubling your Excellency with any further details.—
               I am respectfully your Excellency’s Humbl. Servt.
               
                  Th S. Butler Col. 2nd. Regt. Infty
             